          Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 1 of 22



1           IN THE UNITED STATES DISTRICT COURT FOR THE
2                NORTHERN DISTRICT OF CALIFORNIA
3
     FONTENOY ENGINEERING, INC.            No. 18-cv-03361-DMR
4
     MARK GOAN,
5
          Plaintiffs,
6                                          Plaintiffs’ Motion for Summary
          vs.                              Judgement
7
     KATHY BARAN, et al.,
8

9
          Defendants.

10

11

12          PLAINTIFFS’ MOTION FOR SUMMARY JUDGEMENT
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
               Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 2 of 22



1                                            TABLE OF CONTENTS
2

3
     MEMORANDUM OF POINTS AND AUTHORITES ......................................1-18
4    TABLE OF AUTHORITIES ...................................................................................ii
5    I. SUMMARY OF FACTS ...................................................................................1-6
6    II. PROCEDURE HISTORY....................................................................................7
7    III. STANDARD & SCOPE OF REVIEW............................................................7-8
8    IV. ARGUMENT.................................................................................................8-17
9            A. The finding that Plaintiff was related to the other petitioner was based on
10
             an unauthorized interpretation of the regulation and is arbitrary, capricious,
             and incorrect and therefore must be set aside............................................8-14
11
             B. The burden of proof applied in this case exceed the required
12           “preponderance of the evidence” standard to make its findings, rendering the
13
             decision arbitrary, capricious, and incorrect and therefore must be set
             aside.........................................................................................................14-17
14
             C. The AAO applied an inappropriate standard in dismissing Plaintiff’s
15           Motion to Reopen rendering the decision arbitrary, capricious, and incorrect
16           and therefore must be set aside. ...................................................................17
17   VI. CONCLUSION .......................................................................................17-18
18
     CERTIFICATE OF SERVICE ..............................................................................19

19

20

21

22

23

24

25

26

27

28                                                               i
              Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 3 of 22



1                                     TABLE OF AUTHORITIES
2
     Cases
3
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) …....................................6-7
4
     Celotex Corp. v. Catrett, 477 U.S. 317 (1986) …....................................................6
5    Fence Creek Cattle Co. v. Forest Serv., 602 F.3d 1125 (9th Cir. 2010) .................7
6    Judulang v. Holder, 132 S.Ct. 476 (2011) ...............................................................7
7    Matter of S-, Inc. Adopted Decision 2018-02 (AAO Mar. 23, 2018)…............13-14
8    Matter of D-R- Inc. (AAO June 13, 2016) (Non-Precedent Decision)….........11-12
9    Matter of F-, Inc. ID#17286 (AAO July 27, 2016) (Non-Precedent Decision).11-13
10   Matter of Chawathe, 25 I&N Dec. 369, 375-76 (AAO 2010)……………………14
11   Nw. Motorcycle Ass’n v. U.S. Dep't Agric., 18 F.3d 1468 (9th Cir. 1994) ..............7
12
     Statutes
13
     INA §101(a)(15)(H)(i)/8 U.S.C. §1101(a)(15)(H)(i) ...............................................1
14
     INA §214(g)(1)(A)…………………………………………………………………1
15
     5 § U.S.C. 706(2)(A) ………………………………………………………………7
16

17   Regulations
18   8 C.F.R. §103.5(a)(3) ………………………………………………………….…17
     8 CFR §214(g)(3)(i)(G) ………………………………………………………1, 3, 5
19
     8 C.F.R. § 214.2(h)(2)(i)(G) ………………………………………………...7, 8, 14
20   Fed. R. Civ. P. 56(a) ……………………………………………………………….6
21

22

23

24

25

26

27

28                                                       ii
             Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 4 of 22



1              PLAINTIFFS’ MOTION FOR SUMMARY JUDGEMENT
2

3    I. SUMMARY OF FACTS
4
        On April 2, 2016, Plaintiff, Fontenoy Engineer Inc. (“Fontenoy”), filed a Form I-

5
     129 petition seeking an H-1B visa to employ Mr. Goan in the specialty occupation

6
     of Civil Engineer (Energy). CAR 000168-000231. A successful application would

7
     result in changing Mr. Goan’s status from J-1 to H-1B under INA §101(a)(15)(H)(i)

8
     of the INA, 8 U.S.C. §1101(a)(15)(H)(i) which would be valid through August 31,

9
     2019.

10
        On or about October 5, 2016, USCIS issued to Fontenoy a Notice of Intent to

11
     Deny (“NOID”) explaining that, in addition to its petition, another petitioner, JMB
     Construction, Inc, (“JMB”), had filed an H-1B petition on behalf of the same
12
     beneficiary. CAR000232-000239. The NOID pointed out that both petitions were
13
     filed under the numerical limitation of section §214(g)(1)(A) of the Act, and accused
14
     Fontenoy and the other petitioner, JMB Construction, Inc. of being related entities,
15
     without legitimate business need to both file petitions for the same beneficiary in
16
     violation of 8 CFR §214(g)(3)(i)(G) . CAR000235-000234. The NOID states the
17
     entire text of 8 CFR §214(g)(3)(i)(G), as well as an excerpt of the Federal Register
18
     regarding the intent of this regulation. CAR000234-0000235. In the regulation and
19
     the Federal Register, related entities are described with the examples of “such as a
20
     parent, subsidiary or affiliate”. CAR000234-0000235. Also because of the alleged
21
     relationship with JMB Construction, the NOID accuses Plaintiff of not making a
22
     creditable offer of employment to the beneficiary, nor having the requisite employer-
23
     employee relationship. CAR 000235-000239. The NOID concludes with USCIS
24
     statement of intent to deny the application. CAR000239.
25
        On or about November 2, 2016, Fontenoy submitted its response to the NOID.
26
     CAR 000240-000413. The cover letter of the response pointed out that 8 CFR
27
     §214(g)(3)(i)(G) speaks specifically to relationships such as subsidiaries, parents
28                                             1
            Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 5 of 22



1
     and affiliates. CAR000240-000241. Similarly, it asserts that there are no statute or
2
     regulation that prevents a beneficiary from pursuing multiple job offers, and H-1B
3
     petitioners. CAR000241. The response included statements and evidence to deny
4
     the alleged relationship with JMB Construction, and to establish its creditable offer
5
     of employment of a bona fide position that has the requisite employer-employee
6
     relationship. CAR 000240-000401. Specifically, the NOID also included the
7
     following exhibits:
8
        1. Conformation from the California Secretary of State showing the active status,
9
           address and Agent for process of Fontenoy and JMB Construction
10
           CAR000243-000246
11
        2. The Articles of Incorporation for Fontenoy, along with their stock certificates.
12
           CAR000247, CAR000249.
13
        3. JMB Construction’s statement of information along with their stock
14
           certificates. CAR000248, CAR000251-52.
15
        4. The complete federal tax return filed by Fontenoy for 2015. 000253-000278;
16
        5. The complete federal tax return filed by JMB Construction for 2015. 000279-
17         000396;
18      6. A letter from a Chico state professor of Construction Management explaining
19         that in the employment market for positions that someone of Mr. Goan’s
20         educational qualifications there is a shortage of workers and therefore it is
21         common to have multiple simultaneous offers. CAR 000397.
22      Then on or about December 13, 2016, USCIS denied the petition. CAR000155-
23   165. The decision cited several grounds, each considered independent and
24   alternative basis for the denial. CAR000155-165. First, after again stating the entire
25   text of 8 CFR §214(g)(3)(i)(G), as well as the same excerpt of the Federal Register
26   regarding the intent of this regulation the denial found that Fontenoy and JMB
27   Construction were “related entities” because of similarities in the filings, because
28                                             2
            Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 6 of 22



1
     the sole owner of Fontenoy maintained 2.3% interest in JMB Construction. More
2
     concerning, the denial states, without explanation, that another factor was that Sean
3
     Burke was a Corporate Officer of Fontenoy. “Furthermore, from 1125-E of
4
     Fontenoy Engineering, Inc. 2015 tax returns also lists a Sean Burke as a paid officer
5
     for the company”. CAR000157-000159. Next, the Director reasoned that because
6
     the Fontenoy and JMB Construction had both filed H-1B petitions for the same
7
     beneficiary, that it Fontenoy did not have a credible offer of employment or the
8
     required employer-employee relationship. CAR000159-000164. Finally, although
9
     USCIS did not question the Beneficiary’s qualifications in its NOID, the Director
10
     concluded that the Beneficiary was not qualified for the requested specialty
11
     occupation because the record failed to establish that the beneficiary’s foreign
12
     degree related to the proffered position. CAR000164.
13
           Following the denial, Plaintiff filed a Form I-290B Notice of Appeal with
14
     USCIS on or about January13, 2017 and submitted a brief of support of the appeal,
15
     with supporting evidence, on February 10, 2017. CAR00064-000152. The brief in
16
     support of the appeal argued that USCIS had applied an overbroad interpretation of
17   “related entities”, citing to the Administrative Appeals Office’s (“AAO”)
18   decisions that addressed 8 CFR §214(g)(3)(i)(G). CAR00081-00084. At the time,
19   the AAO had not published or adopted a decision addressing the issue, therefore
20   the brief discussed the multiple unpublished decisions, and included the copies of
21   the decisions as an exhibit. CAR00081-00084. The brief also responded to the
22   denial’s unexplained mention of “Sean Burke” as a factor to support a relationship
23   between the entities, explaining that Sean Burke, a corporate officer of Fontenoy,
24   is not the same person as John Burke, a majority owner of JMB Construction, and
25   that Sean Burke also had no ties to JMB Construction. CAR00082. The brief
26   included copies of contracts that Fontenoy had entered into to provide construction
27

28                                             3
            Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 7 of 22



1
     service for various clients, none of whom are JMB Construction. CAR00096-
2
     000141.
3
           The AAO dismissed the appeal on August 1, 2017. CAR00056. The decision
4
     did not reach a deamination on the Director’s conclusions that the proffered
5
     position was not a specialty occupation that the beneficiary was qualified for and
6
     that the requisite employer-employee relationship did not exist. CAR 00063.
7
     Instead, the decision dismissed the appeal by agreeing with the Director the
8
     Plaintiff and the other petitioner were “related entities” without a legitimate
9
     business need to file the petitions. CAR00058-00063.
10
           In finding the entities to be related, the AAO considered factors are not
11
     included in the regulation, unpublished AAO decisions, nor the Federal Register.
12
     More concerning, these factors were also not asked about in the NOID, nor even
13
     mentioned in the denial. One such factor considered by the AAO was whether an
14
     “informal relationship” existed between Fontenoy and JMB Construction because
15
     of prior employment history; the AAO found that Fontenoy had “not sufficiently
16
     explained this aspect of the relationship” without acknowledging that there was no
17   way for Plaintiff to anticipate that it should provide an explanation. CAR 00059.
18   Next, the AAO responded to the appeal brief’s contextualization of Sean Burke to
19   Fontenoy, stating that Sean Burke shared the same last name as the majority
20   owners of JMB Construction, and that Plaintiff failed to “address whether there
21   existed a familial tie or another type of close relationship between these
22   individuals”. CAR00059. Finally, the AAO states that the Plaintiff had “not
23   directly address whether there exists a working relationship between these or other
24   significant individuals involved in each company’s operations”. CAR 00059.
25         The denial does not state an authority for these factors to constitute the type
26   of relationship as intended by the regulations. The decision also fails to provide a
27   definition of “related entities” within this context and instead calls upon the
28                                             4
            Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 8 of 22



1
     “ordinary meaning of the word” related which “is to say that some sort of
2
     connection exists between the two.” CAR00060. The AAO then concludes the
3
     Plaintiff’s had not provided enough evidence to establish that the two entities were
4
     not related. CAR00060.
5
           Having found the entities to be related, the AAO then determines that the
6
     Plaintiff had not established that there was legitimate business need for Fontenoy
7
     and JMB Construction to each file a petition. CAR00061-00062. Again, the AAO
8
     did not cite to any authority for its interpretation of “legitimate business need” and
9
     instead states:
10         Whether or not 8 CFR §214(g)(3)(i)(G) applies ultimately boils down to the
11
           nature and purpose of the employment being offered: each proffered
           positions must be materially distinct and must represent a creditable, bona
12         fide job opportunity. CAR00061.
13

14         The decision goes on to consider factors that are not mentioned in the
15
     regulation, and some that were not at issue in the NOID or denial. CAR 00061-

16
     00063. The AAO did not respond to Plaintiff’s argument and supporting

17
     documentation of its contracted work that is fully unrelated to JMB Construction.

18
           In order to address these concerns, the Plaintiff file on September 1, 2017,

19
     Plaintiff filed Motion to Reopen and Reconsider with the on or about September 1,

20
     2017. CAR0006-00075. In its brief in support of the motions, Plaintiff address

21
     allegations made in the AAO’s dismissal of the appeal. CAR 000011-000021.

22
     Specifically: That acquired his Aidan O’Sullivan’s 2.3% interest in JMB
     Construction though as an employee incentive from his prior employment with
23
     JMB Construction. CAR 000018-19. Also, that Sean Burke was in no way related
24
     to JMB Construction. CAR000020.
25
           On February 28, 2018, the AAO issued its decision denying the motions.
26
     Regarding the motion to reopen, the AAO reasoned that because the newly
27

28                                              5
            Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 9 of 22



1
     submitted evidence did not address “all aspects” of the relationship between
2
     Fontenoy and JMB Construction, the Plaintiff had not demonstrated that eligibility
3
     for the requested benefit.
4
     II. PROCEDURE HISTORY
5
           Following the AAO decision, Plaintiff filed this instant action on June 7,
6
     2018. On August 10, 2018, Defendants filed a partial motion to dismiss, with this
7
     Court granting the partial motion to dismiss on December 10, 2018. Subsequently,
8
     after a case management conference that was held in this case, the Court ordered
9
     that the Plaintiff file a motion for summary judgment.
10

11   III. STANDARD & SCOPE OF REVIEW
12
           Summary judgment must be granted if “the movant shows that there is no
13
     genuine dispute as to any material fact and the movant is entitled to judgment as a
14
     matter of law.” FRCP 56(a). A fact is “material” if it will “affect the outcome of
15
     the suit under the governing law … ” Anderson v. Liberty Lobby, Inc., 477 U.S.
16
     242, 248 (1986). A dispute is “genuine” only if it could lead a reasonable fact-
17
     finder to return a verdict for the nonmoving party.” Id. at 248.
18
           The Rule 56 movant bears the initial responsibility of informing the Court of
19
     the basis for its motion, and identifying those portions of the record which it
20
     believes demonstrate the absence of a genuine issue of material fact. Celotex Corp.
21
     v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). Then, “when a
22
     properly supported motion for summary judgment [has been] made, the adverse
23
     party ‘must set forth specific facts showing that there is a genuine issue for trial.’”
24
     Anderson, 477 U.S. at 250 (quoting Fed. R. Civ. P. 56(e)). A party opposing
25
     summary judgment carries a heavy burden – it “must point to concrete evidence in
26
     the record” – mere allegations, conclusions, conjecture, and speculation will not
27
     defeat summary judgment. Orsatti v. New Jersey State Police, 71 F.3d 480, 484
28                                              6
               Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 10 of 22



1
     (3d Cir. 1995). A mere “scintilla of evidence” in favor of the nonmoving party,
2
     without more, will not give rise to a genuine dispute for trial. Anderson, 477 U.S.
3
     at 252.
4
           This case Courts may resolve APA challenges by summary judgment. Also
5
     see Nw. Ass’n v. U.S. Dep't Agric., 18 F.3d 1468, 1471-72 (9th Cir. 1994). Under
6
     the Administrative Procedure Act, a court may only set aside a final agency action
7
     if it is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
8
     with law.” 5 § U.S.C. 706(2)(A). Under this highly deferential standard, a court
9
     reviews the agency’s decision to determine if it “articulated a rational connection
10
     between the factual findings and its decision.” Fence Creek Cattle Co. v. Forest
11
     Serv., 602 F.3d 1125, 1132 (9th Cir. 2010). Under this highly deferential standard,
12
     a court reviews the agency’s decision to determine if it “articulated a rational
13
     connection between the factual findings and its decision.” Id at 1132. The United
14
     States Supreme Court has held that an agency must engage in “reasoned decision-
15
     making.” Judulang v. Holder, 132 S.Ct. 476(2011). A court can review whether
16
     the decision was based on “a consideration of the relevant factors” and whether
17   “there has been a clear error of judgment.” Id. at 484.
18

19         IV. STATUTORY AND REGULATORY BACKGROUND
20
           The regulation at 8 C.F.R. § 214.2(h)(2)(i)(G) states, in pertinent part, the
21
     following:
22

23
           An employer may not file, in the same fiscal year, more than one H-1B
           petition on behalf of the same alien if the alien is subject to the numerical
24         limitations of section 214(g)(1)(A) of the Act or is exempt from those
25         limitations under section 214(g)(5)(C) of the Act. If an H-1B petition is
           denied, on a basis other than fraud or misrepresentation, the employer may
26         file a subsequent H-1B petition on behalf of the same alien in the same fiscal
27         year, provided that the numerical limitation has not been reached or if the
           filing qualifies as exempt from the numerical limitation. Otherwise. filing
28                                              7
           Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 11 of 22



1          more than one H-1B petition by an employer on behalf of the same alien in
2          the same fiscal year will result in the denial or revocation of all such petitions.
           If USCIS believes that related entities (such as a parent company, subsidiary,
3
           or affiliate) may not have a legitimate business need to file more than one H-
4          1B petition on behalf of the same alien subject to the numerical limitations of
           section 214(g)(1)(A) of the Act or otherwise eligible for an exemption under
5
           section 214(g)(5)(C) of the Act, USCIS may issue a request for additional
6          evidence or notice of intent to deny, or notice of intent to revoke each petition.
7
           If any of the related entities fail to demonstrate a legitimate business need to
           file an H-1B petition on behalf of the same alien, all petitions filed on that
8          alien's behalf by the related entities will be denied or revoked.
9
           V. ARGUMENT
10

11   A. The finding that Plaintiff was related to the other petitioner and lack a
     legitimate business need was based on an unauthorized interpretation of the
12
     regulation, was inconsistent and is arbitrary, capricious, and incorrect and
13   therefore must be set aside
14
           In finding Plaintiff and JMB Construction as “related entities” in this case,
15
     the AAO applied the “ordinary meaning of the word” related, which “is to say that
16
     some sort of connection exists between the two.” CAR00060. In addition to the use
17
     of this overly broad interpretation, the factors considered and facts alleged changed
18
     at each level of the administrative process; meaning that, not only was the
19
     regulation broadly interpreted and applied but also Plaintiff had no way of
20
     knowing what information and documentation to submit to alleviate specific
21
     concerns regarding similarities with JMB Construction until after the decisions
22
     were issued. In applying an overly broad interpretation of the regulation and
23
     issuing a decision on grounds and matters not properly raised in the admirative
24
     process, USCSI and the AAO acted arbitrary and capricious.
25
           The relevant regulation that prohibits an employer and related entities from
26
     filing multiple H-1B petitions on behalf of the same beneficiary, does not define or
27
     describe what makes entities “entities”. 8 C.F.R. 214.2(h)(2)(i)(G). Instead the
28                                              8
            Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 12 of 22



1
     text of the regulation includes, in parentheses, examples of such related entities.
2
     The regulation states: “related entities (such as a parent company, subsidiary, or
3
     affiliate.)”
4
            In this case, the AAO called upon the “ordinary meaning of the word”
5
     related. CAR00060. Citing to the dictionary, the decision states that calling
6
     something related “is to say that some sort of connection exists between the two.”
7
     CAR00060. The AAO’s only justification cited for such a board meaning is an
8
     explanation that the regulation’s use of the term “such as” provides examples and
9
     leaves open the additional types of relationships between entities. CAR00060.
10
     Clearly, some sort of connection exists between Plaintiff and JMB Construction, as
11
     well as between Plaintiff and every other heavy construction and engineering
12
     company in the Bay Area. Such an unauthorized interpretation is impractical and
13
     unreasonable, as it would allow any two petitioners to be related.
14
            This interpretation is also inconsistent with the intent of this regulation as
15
     articulated in the relevant Federal Register. 73 Fed. Reg. 15389-95. 15391-93
16
     (Mar. 24. 2008). This Federal Register listing is sited to multiple time in the
17   decisions issued in this case, but only ever includes the following excerpt:
18

19          This rule does not, however, preclude related employers from filing petitions
            on behalf of the same alien. USCIS recognizes that an employer and one or
20
            more related entities (such as a parent, subsidiary or affiliate) may extend the
21          same alien two or more job offers for distinct positions and therefore have a
22
            legitimate business need to file two or more separate H–1B petitions on
            behalf of the same alien.
23          …
24
            A subsidiary should not file an H–1B petition for an alien just to increase the
25
            alien’s chances of being selected for an H–1B number where that subsidiary
26          has no legitimate need to employ the alien and is, instead, only filing a
            petition to facilitate the alien’s hiring by a different, although related,
27
            subsidiary. USCIS may issue a request for additional evidence or notice of
28                                              9
            Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 13 of 22



1           intent to deny, or notice of intent to revoke for any or each petition if it
2           determines that the employer and related entity(ies) filed a duplicate petition
            as defined in this regulation. See 8 CFR parts 103 and 214.2(h)(11). The
3
            burden rests with the employer to establish that it has a legitimate business
4           need to file more than one H–1B petition on behalf of the same alien. If the
            employer does not meet its burden, USCIS may deny or revoke each
5
            petition, as appropriate. Without such authority, a loophole would exist for
6           related employers to file multiple petitions on behalf of the same alien under
7
            the guise that the petitions are based on different job offers, when the true
            purpose of filing the petitions is to secure employment for the alien with a
8           single employer seeking his or her services. As an example, one target of
9           this provision is the unscrupulous employer that establishes or uses shell
            subsidiaries or affiliates to file additional petitions on behalf of the same
10
            alien in order to increase the alien’s chances of being allotted an H– 1B
11          number. USCIS believes that these consequences are warranted in order to
            deter unfair filing practices and further ensure the integrity of the H–1B cap
12
            counting process. Id. at 15392.
13

14   Notably, this excerpt excludes an entire paragraph that explains the rational behind
15   the regulation’s suggested examples of types of related entities. CAR 000158.
16   Specifically, here is the text that USCIS and the AAO have excluded with an
17   ellipsis:
18

19
            For example, a Fortune 500 company may be the parent company of
            numerous U.S.-based subsidiaries whose business is to engage in either the
20          food, beverage or snack industries. Each line of business may, in turn, be
21          divided into several business units and operate distinct companies
            (restaurant, bottled beverage plant, cereal manufacturer, etc) with different
22          EIN numbers, addresses, etc. Although all the subsidiaries are ultimately
23          related to the parent company through corporate ownership, this rule does
            not prohibit different subsidiaries from filing one H–1B petition each on
24
            behalf of the same alien so long as each employer/subsidiary has a legitimate
25          business need to hire such alien for a position within that subsidiaries’
26
            corporate structure. Thus, in this example, if the bottled beverage plant
            owned by the Fortune 500 company and the cereal manufacturing company
27          owned by the same Fortune 500 company are each in need of the services of
28                                             10
            Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 14 of 22



1          a Chief Financial Officer, both may file one petition each on behalf of the
2          same alien Id. at 15392-15392.
3
           To be clear, this is the only explanation of “related” and “legitimate business
4
     need" n in the Federal Register.
5
           The Federal Register’s example makes it clear that Fontenoy and JMB
6
     Construction do not have the “ ultimate relationship” targeted by this prohibition.
7
     The corporate ownership is completely separate aside from the 2.3% interest held
8
     by Aiden O’Sullivan that was fully disclosed. Moreover, unlike the related entities
9
     in the example, where one entity provides beverages and the other snacks,
10
     Plaintiff, Fontenoy, and JMB Construction are in the same line of business: though
11
     there are major differences between the entities, they both offer heavy engineering
12
     and construction services to public and private clients. More importantly, unlike
13
     the example, Fontenoy and JMB Construction are competitors for the same
14
     business in the same geographical region. Accordingly, the interpretation of the
15
     regulation applied in this case is acted arbitrary and capricious.
16
           Moreover, the finding that Plaintiff and JMB Construction are “related
17
     entities” is inconstant with the AAO decision issued before the administrative
18
     processes to adjudicate this case ended. While AAO had not yet published a
19
     decision on the matter, there were multiple relevant unpublished AAO decisions,
20
     which provided more insight into the meaning of “related entities”. As this case
21
     was being adjudicated, there were at least two AAO decisions on this issue. Matter
22
     of D-R- Inc. (AAO June 13, 2016);(copy can be found at CAR 00090-00095);
23
     Matter of F-, Inc. ID#17286 (AAO July 27, 2016) (Non-Precedent Decision).
24
           First, in Matter of D-R- Inc. the AAO found two entities that had petitioned
25
     for H-1B visas for the same beneficiary to be “related” because the entities were
26
     located in the same business location, had the same Chief Financial Officer and the
27
     petitions filed by the entities were “virtually identical”. The most important factor
28                                             11
            Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 15 of 22



1
     to the AAO in this case was that both entities were 100% owned by the same
2
     individual, and right before the H-1B petitions were filed, the ownership of one of
3
     the entities was transferred to its Chief Technology Officer. The decision points
4
     out that in this context the change in ownership does not establish who controls the
5
     corporate entity.
6
           Unlike the entities in Matter of D-R- Inc., Plaintiff and the other petitioning
7
     entity have separate business locations, although both in the Bay Area they are in
8
     different counties. As the Plaintiff has well established in its statements and
9
     evidence, it does not share any of the same management and corporate officers as
10
     JMB Construction. Finally, the ownership interest at issue here is Aiden
11
     O’Sullivan’s 2.3% interest in JMB Construction, which is far less than the 100%
12
     interest at issue in Matter of D-R- Inc. Moreover, owing 2.3% of JMB
13
     Construction provides him with no corporate control or influence over the
14
     company. To be sure, Aiden O’Sullivan’s 100% interest in Fontenoy does imply
15
     his corporate control over that entity, but it also excludes the possibility that JMB
16
     Construction would have any corporate control over Fontenoy.
17         The AAO next considered the issue in Matter of F-, Inc., where the AAO
18   found that the petitioner was “related” to the other petitioner because the entities
19   appeared to be “closely connected” in that both petitions identified the same-end
20   client and the same worksite location. Most importantly to the AAO, one of the
21   petitions included a letter from the petitioner admitting that it had been contracted
22   with the other petitioning entity “for the professional services to be provided to this
23   project which is a long-term assignment”. Unlike the entities in Matter of F-, Inc
24   Plaintiff, Fontenoy, and JMB Construction both petitioned for Mr. Goan to be
25   employed with them at their separate offices, not at an end-client’s location. For
26   that matter, Plaintiff, Fontenoy, and JMB Construction do not contract services
27

28                                             12
            Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 16 of 22



1
     from each other and do not share the same end clients as evidenced by the multiple
2
     contracts for work submitted by Plaintiff. CAR 000097-000141.
3
                  As stated above, since issuing a decision on this case, USCIS has
4
     issued a Policy Memorandum and adopted the published AAO’s decision in Matter
5
     of S-Inc. which provides official guidance as to what make entities “related” going
6
     forward. PM-602-0159 (March 23, 2018) and Matter of S-Inc. Even though this
7
     decision and its adoption as a policy came after the decisions on Plaintiffs’
8
     petition, Matter of S-Inc. and the Policy Memorandum nonetheless support
9
     Plaintiffs’ argument that it is not related to JMB Construction.
10
           Specifically, the policy memorandum and the AAO’s finding in Matter of S-
11
     Inc. state that “related entities” include petitioners, whether or not related through
12
     corporate ownership and control, that file cap-subject H-1B petitions for the same
13
     beneficiary for substantially the same job. The memo does not elaborate on the
14
     factors the render two jobs to be “substantially the same”, however it does cite to
15
     Matter of S-Inc. for further elaboration.
16
           Matter of S-Inc. involved two petitioners that both filed H-1B petitions for
17   the same beneficiary. The petitioners were not related to one another through
18   corporate ownership and control, they had separate FEIN’s, locations and
19   management. However, the entities are deemed to be related because similar to
20   Matter of F-, Inc both petitioning entities offered substantially the same job at the
21   same end-client. In fact, both petitions contained identical letters from the end-
22   client and the same two vendors. In other words, the jobs were substantially the
23   same job in that, regardless of which petitioner was selected, the beneficiary would
24   work at the same end-client though the same two vendors. To be clear, the AAO
25   writes:
26         Weather two jobs are “substantially the same” is an issue of fact that we
           determine based on the totality of the record. Some factors relevant to
27
           relatedness may include familial ties, proximity of locations, leadership
28                                               13
            Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 17 of 22



1          structure, employment history, similar work assignments and substantially
2          similar supporting documents. Id. at 4.
3    Yet, in Matter of S-Inc. the AAO considered the totality of the record and found
4
     the petitioners to be “related” on the sole grounds that they offered the same job for

5
     the same end client thought the same vendors. To be clear, USCIS’ Policy

6
     Memorandum does not mention any other factors that may be relevant to

7
     relatedness, and specifically states that entities are related when both offer the

8
     same beneficiary substantially the same job. And in Matter of S-Inc. the AAO

9
     found that the offered jobs were substantially the same job because it was the

10
     same position, at the same end client though the same two vendors.

11
           As explained above, Plaintiff and JMB Construction do not contract services
     from each other and do not share the same end clients. Plaintiff submitted various
12
     contracts showing some of the clients to whom they provide service. CAR 000097-
13
     000141. Moreover, unlike the contractual relationships in Matter of S- Inc. and
14
     Matter of F-Inc. Plaintiff and JMB Construction petitions each make it clear that
15
     each intends to directly employ the beneficiary at its separate locations, to work on
16
     its construction projects and end clients.
17
           Plaintiff fully acknowledges that USCIS and the AAO have discretion to
18
     interrupt 8 C.F.R. 214.2(h)(2)(i)(G). However, allowing a broad interpretation that
19
     is inconsistent with its other contemporaneous decisions is arbitrary and capricious
20
     and therefore must be set aside.
21

22
     B. The burden of proof applied in this case exceed the required
23   “preponderance of the evidence” standard to make its findings, rendering the
24
     decision arbitrary and capricious therefore must be set aside

25
           Plaintiff does not dispute that it bears the burden of establishing eligibility
26
     for the requested benefit. While the denial in this case couched on the failure to
27
     meet this burden, none of the decisions issued in this case state the applicable
28                                                14
           Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 18 of 22



1
     burden of proof. The applicable burden in an H-1B petition is preponderance of the
2
     evidence, which means “more likely than not to be the case.” Matter of Chawathe,
3
     25 I&N Dec. 369, 375-76 (AAO 2010).
4
           As discussed in detail above, in order to establish that Fontenoy is not
5
     related to JMB Construction, Plaintiff submitted evidence and statements to
6
     address each factor as soon as the factor was made know. Specifically, Plaintiff
7
     provided:
8
           1. Conformation from the California Secretary of State showing the active
9
                 status, address and Agent for process of Fontenoy and JMB Construction
10
                 CAR000243-000246;
11
           2. The Articles of Incorporation for Fontenoy, along with their stock
12
                 certificates. CAR000247, CAR000249;
13
           3. JMB Construction’s statement of information along with their stock
14
                 certificates. CAR000248, CAR000251-52;
15
           4. The complete federal tax return filed by Fontenoy for 2015. 000253-
16
                 000278;
17         5. The complete federal tax return filed by JMB Construction for 2015.
18               000279-000396;
19         6. A letter from a Chico state professor of Construction Management
20               explaining that in the employment market for positions that someone of
21               Mr. Goan’s educational qualifications there is a shortage of workers and
22               therefore it is common to have multiple simultaneous offers. CAR 000397;
23         7. Instructions for the IRS Form 1125-E CAR000022;
24         8. JMB Construction’s Restricted Stock Issuance Agreements. CAR 000024;
25         9. Information about the San Francisco Local Business Enterprise program,
26               and Fontenoy’s participation in it. CAR 000045;
27

28                                             15
            Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 19 of 22



1
           10. Contract and bid documents of Fontenoy’s work, with multiple and
2
               various end clients. CAR000097-000141.
3
           Plaintiff has met the required burden in this case; as soon as a factor was
4
     stated or an allegation was made, Plaintiff responded with amble facts and
5
     evidence at the next stage. Plaintiff responded to the allegations made in the NOID,
6
     only to find new allegations raised in the denial. In its appeal, Plaintiff responded
7
     to the new allegations that had been made in the denial, only to find new
8
     allegations raised in the AAO’s denial of the appeal. Finally, Plaintiff made a
9
     motion to reopen and reconsider to responded to the new allegations that had been
10
     made in the denial, only to have the AAO deny because it did “not address all
11
     aspects of the relationship”. CAR00003.
12
           And in regard to the alternative argument, the documents and statements to
13
     show the legitimate business need for both entities to file petitioner were whole
14
     ignored in the denial of this petition. This issue was only discussed in the AAO’s
15
     denial of the appeal, where its analysis was limited to further discussion of the
16
     similarities between the petitions. CAR 00061. Significantly, the decision does not
17   even acknowledge the multiple and various contacts for construction projects
18   submitted by the Plaintiff. CAR 00097. These contracts demonstrate the nature and
19   type of the Plaintiff’s work, and make it clear that such work does require the
20   services of the proffered position. Moreover, these contracts identify the Plaintiff’s
21   multiple and various end clients. Because these documents were ignored, it is not
22   known if these contracts for complex construction work that it is in no way related
23   to JMB Construction, establishes the requisite “legitimate business need”. At the
24   same time, because the analysis of “legitimate business need” was simply
25   additional allegations that the entities are related, it appears that there would be no
26   evidence that Plaintiff could have provided to meet the burden applied in this case.
27

28                                              16
            Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 20 of 22



1
           In denying the petition without reviewing the relevant submitted evidence
2
     and making factual allegations without allowing the Plaintiff to reply, a higher
3
     burden of proof, such as “clear and convincing” or “beyond a reasonable doubt”
4
     was applied in this case. Accordingly, the decision is arbitrary and capricious.
5

6    C. The AAO applied an inappropriate standard in dismissing Plaintiff’s
7    Motion to Reopen rendering the decision arbitrary, capricious, and incorrect
     and therefore must be set aside
8

9          The Plaintiff made a motion to reopen and reconsider the AAO’s denial of
10   its appeal. CAR0006. With the motion, Plaintiff included a brief wherein it
11   responded to the factors that the AAO had considered in its denial of the appeal
12   that were not at issue in the NOID or USCIS’s denial. CAR000011-000021.
13   Pursuant to 8 C.F.R. § 103.5(a)(1)(i) and 8 C.F.R. § 103.5(a)(3) a Motion to
14   Reopen requires the requestor to establish proper cause and to state new facts that
15   are supported by evidence. 8 C.F.R. 103.5(a)(3).
16         Plaintiff had proper cause to file this motion because the facts stated in the
17   motion were new in that, until the AAO issued its denial of the appeal, it was not
18   known to anyone, including the Plaintiff, that these factors would be considered to
19   determine a “relationship” between two entities. Plaintiff also, attached as exhibits
20   to the brief, was documentation to support the facts that had been asserted in the
21   brief. CAR000022-000053.
22         The AAO’s denial of the motion to reopen stated as its reasoning that the
23   submitted evidence did not address “all aspects of the relationship” between
24   Fontenoy and JMB Construction. CAR000003. The AAO’s denial of the motion
25   to reopen is therefore inconsistent with the clear language of the regulations that
26   govern such motions.
27
                                        V. Conclusion

28                                             17
            Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 21 of 22



1
           The agency abused its discretion in finding that Fontenoy and JMB
2
     Construction are related entities without a legitimate business need and denying
3
     Plaintiff’s H-1B petition for a nonimmigrant visa. At every stage of the
4
     administrative process, Fontenoy submitted, in good faith, statements and
5
     documents to establish, by a ponderance of the evidence, eligibility for approval of
6
     its petition responding to each factor as it was identified by USCIS and the AAO.
7
     USCIS and the AAO nonetheless abused its discretion by not only applying an
8
     overly broad interpretation of the regulation, but also considering facts without
9
     allowing Fontenoy to respond. Therefore, this court should grant Plaintiff’s motion
10
     for summary judgment.
11

12
     DATED: May 13, 2019                            Respectfully submitted.
13

14

15                                                  _________/s/ James M. Byrne________
                                                    JAMES M. BYRNE, Esq.
16

17

18

19

20

21

22

23

24

25

26

27

28                                             18
           Case 4:18-cv-03361-DMR Document 42 Filed 05/13/19 Page 22 of 22



1                             CERTIFICATE OF SERVICE
2                              Case No. 4:18-cv-03361-DMR
3
         I hereby certify that one copy of the foregoing Motion of Summary Judgement
4
     was served pursuant to the district court’s ECF system as to ECF filers on May 13,
5

6    2019, to the following ECF filers:
7

8        Samuel P. Go
         Senior Litigation Counsel
9        District Court Section
         Office of Immigration Litigation
10       Civil Division
         U.S. Department of Justice
11       P.O. Box 868, Ben Franklin Station
         Washington, D.C. 20044
12       Tel: (202) 353-9923
         Fax: (202) 305-7000
13
                                                     /s/ Noreen Byrne
14                                                   NOREEN I. BYRNE
                                                     Law Office of James M. Byrne
15                                                   1374 Pacific Avenue
                                                     San Francisco, CA 94109
16                                                   (415) 823-3753
                                                     Email: NByrne@Byrne-law.net
17

18

19

20

21

22

23

24

25

26

27

28                                            19
